Claimant had been employed for a number of years by the H. A. Metz Laboratories, Inc., and during part of that period had occasion to use benzol in his employment. Immediately thereafter he was employed by the Bayer Company in the use of benzol, between August, 1931, and November 8, 1931. On the latter date he was stricken with benzol poisoning. The Bayer Company seeks to apportion the award between the two employers and their carriers. The family doctor of the claimant testifies that he examined the man twice a year for five years before he became disabled, and that there was no history of prior poisoning. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.